DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species B, Figs. 6A-6B and 7, in the reply filed on 13 November 2020 is acknowledged.
Claims 10-14 and 19-20 have been withdrawn as being directed to non-elected species.
Claims 1-9 and 15-18 are currently pending and considered below.

Priority
This application is a Continuation in Part of US Application 15/971,409, filed on 04 May 2018 and issued as US Patent No. 10835777 on 17 November 2020, which claims priority to US Provisional Application 62/501,886, filed on 05 May 2017.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 20 July 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1, 3-7, 9, and 15-18 are objected to because of the following informalities:  
Claim 1, line 12, “the apparatus” should read --the physical therapy apparatus--
Claim 1, line 18, “the apparatus” should read --the physical therapy apparatus--
Claim 3¸ line 1, “further comprising” should read --wherein--
Claim 3, lines 1-2, “motor configured” should read --motor is configured--
Claim 3, line 2, “the powered rollers” should read --the plurality of powered rollers--
Claim 3, lines 2-3, “compressor configured” should read --compressor is configured--
Claim 4, line 2, “positioned between two free motion rollers” should read --respectively positioned between two free motion rollers of the plurality of free motion rollers--
Claim 5, line 3, “spring” should read --springs--
Claim 6, lines 1-2, “structure secured” should read --structure configured to be secured--
Claim 7, line 2, “a patient” should read --the patient--
Claim 9, line 1, “the free motion rollers” should read --the plurality of free motion rollers--
Claim 15, line 2, “an apparatus” should read --the physical therapy apparatus--
Claim 15, line 12, “the apparatus” should read --the physical therapy apparatus--
Claim 15, lines 14-15, “the roller table in a first position” should read --the roller table when the physical therapy apparatus is in the first position--
Claim 15, line 15, “in which” should read --wherein--
Claim 15, line 17, “in which” should read --wherein--
Claim 15
Claim 15, line 20, “a patient’s” should read --the patient’s--
Claim 16, line 1, “the apparatus” should read --the physical therapy apparatus--
Claim 16, line 2, “in which” should read --wherein--
Claim 16, lines 2-3, “of the speed” should read --of speed--
Claim 17, line 1, “a patient’s” should read --the patient’s--
Claim 18, line 1, “the recorded response” should read --the recorded patient’s response--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-9 and 15-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites the limitations “the at least one pneumatic piston being configured to raise and lower the roller table to transition the apparatus between a first position and a second position” in lines 11-13 and “the transition of the roller table from the first position to the second position” in lines 15-16. Claim 15 recites the limitation “the at least one pneumatic piston being configured to raise and lower the roller table to transition the apparatus between a first position and a second position” in lines 11-13. However, in paragraphs 81-82 of the specification and with reference to the claimed embodiment of the invention in Figs. 6a-6b and 7, it appears that the at least one pneumatic piston is configured to raise and lower the plurality of powered rollers, and not the roller table, to transition the physical therapy apparatus from a first position, where the plurality of powered rollers are raised to be engaged with the plurality of free motion rollers of the roller table as is shown in Fig. 6a, to a second position, where the plurality of powered rollers are lowered to be disengaged with the plurality of free motion rollers of the roller table as is shown in Fig. 6b. To overcome this rejection, the Office suggests amending lines 11-13 of claim 1 to be --the at least one pneumatic piston being configured to raise and lower the plurality of powered rollers to transition the physical therapy apparatus between a first position and a second position--, lines 15-16 of claim 1 to be -- the transition of the plurality of powered rollers from the first position to the second position--, and lines 11-13 of claim 15 to be --the at least one pneumatic piston being configured to raise and lower the plurality of powered rollers to transition the physical therapy apparatus between a first position and a second position--.

Examiner’s Comment
An interview was attempted with Brie Crawford, Attorney of Record, to propose Examiner’s Amendments to overcome the above claim objections and 35 U.S.C. 112(a) rejections to place the claims in condition for allowance, but no agreement could be reached. Please see attached Interview Summary.

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN VERMILLERA whose telephone number is (571)272-1042.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LOAN B JIMENEZ/Supervisory Patent Examiner, Art Unit 3784